 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   ZACHARY KIRKLEY,                                   Case No.: 2:18-cv-01610-JAD-VCF
12           Plaintiff(s),                                             Order
13   v.
14   U.S. PLUMBING, INC.,
15           Defendant(s).
16         The Court ordered the parties to submit early neutral evaluation statements by December
17 12, 2018. Docket No. 10. The Court has not received those statements to date. As the parties
18 have violated the Court’s order, this early neutral evaluation is hereby VACATED and this case
19 returns to the normal litigation track.
20         IT IS SO ORDERED.
21         Dated: December 17, 2018
22                                                           ______________________________
                                                             Nancy J. Koppe
23                                                           United States Magistrate Judge
24
25
26
27
28

                                                  1
